Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The notice of allowance is responsive to the amendment dated 12/08/2020 Claims 6, 12-13, 15 and 17-18 are allowed. The Examiner acknowledges the amendment of claims 6, 12, 15, and 17. Claims 1-5, 7-11, 14, and 16 are cancelled by Applicant. The previous drawing objections are withdrawn due to newly accepted “Drawings” dated 12/08/2020. The previous 112, 102(a)(1), and 103 rejections have been withdrawn due to applicant’s amendments.

Reasons for Allowance
Claims 6, 12-13, 15 and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art Bono discloses a device (Figure 6) to transmit power to a trailer leg lift (see col. 1, ll. 5-9), comprising: a pipe (element 22); a sleeve (element 30) a body (element 20) operatively connected to said pipe, a bracket (element 208), and a handle (element 204) joining to said bracket (see figure 5 element 204 joins element 208). However, the above reference does not have wherein said handle rotates said bracket firstly so that said handle “directly” engages said tab for manual delivery of power and a round ring centered upon and joined to said base entirely within said flanges, said round ring providing communication through said opening, the joining of said round ring to said 
The prior art Baxter discloses a device to transmit power to a trailer leg lift (Figure 2 element 22) comprising: a pipe (element 24); a bracket (element 36), and a handle (element 22) joining to said bracket (see figures 2-7) and a ring (element 44) centered upon and joined to said base within said flanges (see figure 3 element 44 bottom portion is centered upon and joined on the base of element 36 and within the flanges (element 40)). However, the prior the above reference does not have sleeve coaxial with said pipe and a round ring centered upon and joined to said base entirely within said flanges, said round ring providing communication through said opening, the joining of said round ring to said base reinforces said base proximate said opening.
The prior art Vandenberg discloses a device (element 10) to transmit power to a trailer leg lift (see paragraph 0002, ll. 1-7) a pipe (element 12) with tabs (element 60); a bracket (element 46), and a handle (element 32) joining to said bracket (see figure 4), and wherein said handle rotates said bracket so that said handle directly engages said tab for manual delivery of power to said device by a user or said handle rotates said bracket so that said handle disengages from said tab for mechanical delivery of power to said device (see figures 6 and 10 showing the operation of the device wherein the tabs (element 60) engage the opening of the bracket (element 46) in order to allow the handle to rotate said bracket during operations). However, the prior the above reference does not have sleeve coaxial with said pipe and a round ring centered upon and joined to said base entirely within said flanges, said round ring providing communication .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        03/17/2021

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723